Order, Supreme Court, New York County, entered July 22, 1977, granting plaintiffs motion for an examination before trial, unanimously reversed, on the law and the facts, and in the exercise of discretion, and the motion denied. Appellants shall recover of respondent one bill of $40 costs and disbursements of this appeal. The facts forming the basis for this malpractice action arose in April, 1971. A *873summons and complaint were served on the various defendants in early 1974 and issue was joined in March, 1974. In April, 1975, a note of issue was filed by plaintiff, stating that all pretrial proceedings were complete except examinations before trial, and that plaintiff did not intend to conduct those examinations. In January, 1976, the parties participated in various malpractice panel conferences and the case then appeared on the Trial Calendar. At no time was there any indication that plaintiff intended to conduct any examinations before trial. Plaintiff first moved the court in April, 1977, two years after filing the note of issue and statement of readiness, for permission to conduct an examination before trial. No special circumstances were shown by plaintiff to warrant a departure from the statement of readiness rule (22 NYCRR 660.4 [d] [7]), and Special Term improvidently granted the relief requested. Concur—Silverman, J. P., Evans, Lane and Markewich, JJ.